No.     84-298

                    I N THF: SUPREME COURT O F THE S T A T E O F MONTANA

                                                       1985




I N THE PP'IATTER O F THE ESTABLISHMENT
AND ORGANIZATION O F THE WARD
IRRIGATION DISTRICT.




A P P E A L FROM:     D i s t r i c t C o u r t of t h e F o u r t h J u d i c i a l D i s t r i c t ,
                      I n and f o r t h e C o u n t y of R a v a l l i ,
                      T h e H o n o r a b l e R o b e r t M. B o l t e r , J u d g e p r e s i d i n g .



COUNSEL O F FECORD:


        For A p p e l l a n t :

                      L o b l e & Pauly; L e s t e r L o b l e ,        11, H e l e n a ,    Montana


         For R e s p o n d e n t :

                      Recht & Greef;            C h a r l e s R.   Recht,      Hamilton,        Montana




                                                S u b m i t t e d on B r i e f s :    Jan.    1 0 , 1985

                                                                     Decided:        June 1 3 , 1 9 8 5




                                                Clerk
M r . J u s t i c e L.     C.    Gulbrandson d e l i v e r e d           t h e O p i n i o n of     the
Court.


          This i s an appeal               f r o m a n o r d e r of t h e D i s t r i c t C o u r t

of t h e F o u r t h J u d i c i a l D i s t r i c t , R a v a l l i C o u n t y , a d j u d i c a t i n g

the      control         over      the      Bray       Lane      Headgate          in     the      Ward

Irrigation District,                 R a v a l l i County,       Montana.           We affirm i n

p a r t , r e v e r s e i n p a r t , a n d remand.

          The f o l l o w i n g i s a map o f t h e a r e a :
         Hayes      Creek       and   Camas       Creek        both     +low easterly             from

t h e i r o r i g i n s i n t h e B i t t e r o o t Mountains.              Hayes C r e e k e n d s

i n a m a r s h y a r e a t o t h e w e s t o f Highway 9 3 a n d s o u t h o f Camas

Creek.       To t h e s o u t h i s L o s t H o r s e C r e e k ,          and t o t h e e a s t ,

the    Bitteroot        River.        A ditch           used     by    t h e Ward      Irrigation

D i s t r i c t r u n s from t h e B i t t e r o o t R i v e r ,       p i c k s up L o s t Horse

Creek     water,       runs     by    Hayes       Creek,        and     continues       until       it

j o i n s Camas C r e e k .     D u r i n g h i g h w a t e r , Hayes Creek s p i l l s o u t

into     the     ditch.          In   most     years,           this     spillage       does       not

continue        past      the     middle       of       July.           Subsequent          to     its

c o n f l u e n c e w i t h Camas C r e e k , t h e combined c r e e k - d i t c h          follows

t h e n a t u r a l b e d o f Camas C r e e k .           A s w i t h Hayes C r e e k ,          Camas

Creek g e n e r a l l y o n l y c o n t r i b u t e s w a t e r t o t h e d i t c h d u r i n g

high water.          The d i t c h t h e n r u n s p a s t t h e B r a y Lane H e a d g a t e .

         The F o s s      family referred               t o i n t h i s opinion          consists

of:     John      Foss,        Millo      Huggans,           Alice        Foss,       and        other

s u c c e s s o r s i n i n t e r e s t t o Sam F o s s ,      Sr.     They own a r a n c h o f

approximately            500     acres       in     the         Bitterroot           Valley       that

includes       parts      of     sections         26,     34,    and      35    of    Township       5

North,      Range      21 W e s t ,   M.P.M.            About     130 a c r e s o f     t h e Foss

ranch     is    included         in    the    Ward        Irrigation           District.           The

Fosses have decreed w a t e r r i g h t s f o r t h e i r                      land   f r o m Hayes

C r e e k , Camas C r e e k ,    and t h e B i t t e r o o t R i v e r .         The e x i s t e n c e

of    these rights is not i n dispute.                          The F o s s '    land included

i n t h e Ward      I r r i g a t i o n D i s t r i c t h a s w a t e r r i g h t s from Camas

Creek and t h e B i t t e r o o t R i v e r .           The p a r t o f t h e r a n c h n o t i n

t h e d i s t r i c t has water r i g h t s         f r o m Hayes a n d Camas C r e e k s .

         Camas       Creek       flows       through            section         34    above        its

confluence with t h e ditch.                 H i s t o r i c a l l y , t h e Fosses diverted

t h e i r f i r s t t h r e e Camas r i g h t s t h e r e .           Hayes C r e e k f l o w s i n

a n e a s t e r l y d i r e c t i o n s o u t h o f t h e F o s s r a n c h , a n d t h e Hayes
Creek     water      rights,           as     we11      as    fourth     Camas       right,        were

h i s t o r i c a l l y d i v e r t e d a t t h e Bray Lane H e a d g a t e .

         The Ward I r r i g a t i o n D i s t r i c t was formed i n 1 9 3 8 .                      The

District's p e t i t i o n f o r formation s t a t e d a s i t s purpose t h a t :

                ". . .        t h e l a n d s above d e s c r i b e d , [ t h o s e
                included i n t h e District, including, a t
                t h e t i m e 3 6 a c r e s owned by Sam F o s s ] and
                to       be       included           in    the    said       Ward
                I r r i g a t i o n D i s t r i c t , a r e t o be i r r i g a t e d
                from         the      water          furnished     from        the
                B i t t e r o o t R i v e r and 1000 i n c h e s o f w a t e r
                o f L o s t H o r s e C r e e k , and conveyed from
                the       said      r i v e r by and           through t h a t
                c e r t a i n d i t c h known a s t h e 'Ward D i t c h '
                ...       11




Sam F o s s was t h e f i r s t s i g n a t o r o f t h i s p e t i t i o n .               Further,

the     report       of        the     State       Engineer,        required          by     law     to

accompany         any     petition             for      establishment          of      irrigation

districts, stated that:

                ". . .        the        present     proposal          is      the
                f o r m a t i o n o f an I r r i g a t i o n D i s t r i c t o n l y
                t o t a k e o v e r and o p e r a t e t h e e x i s t i n g
                main         canal         and   structures          for       the
                t r a n s p o r t a t i o n and d e l i v e r y o f w a t e r t o
                which t h e l a n d s c o m p r i s i n g t h e d i s t r i c t
                are        entitled          under      individual           water
                rights severally established                       ...     "



Following        its      formation,              the    District       has      added       several

parcels of        land,        i n c l u d i n g some F o s s a c r e a g e , t o t h e s e r v i c e

a r e a o f t h e Ward D i t c h .

         Historically,               t h e F o s s e s h a v e conveyed Camas C r e e k and

Hayes     Creek w a t e r         t h r o u g h t h e Ward D i t c h       and      the D i s t r i c t

d e l i v e r e d water t o Foss land o u t s i d e t h e d i s t r i c t through t h e

Bray Lane H e a d g a t e .              T h i s p r a c t i c e ended i n       1979 when t h e

D i s t r i c t requested t h e D i s t r i c t Court t o p r o h i b i t t h e Fosses

from a d j u s t i n g t h e Bray Lane H e a d g a t e .               O May 7 ,
                                                                        n                  1979, t h e

D i s t r i c t Court granted               the   District's        r e q u e s t and i s s u e d a

temporary         restraining               order       and      order      to       show       cause

prohibiting         t h e Fosses            from a n y f u r t h e r d i v e r s i o n s     a t Bray
Lane.        The t e m p o r a r y o r d e r w a s c o n t i n u e d f o r f o u r y e a r s .          In

April      of     1 9 8 3 , M i l l o Huggans was h e l d i n c o n t e m p t o f                  court

f o r a d j u s t i n g t h e headgate.                   John F o s s was h e l d i n c o n t e m p t

on t h e same b a s i s i n A u g u s t o f 1 9 8 4 .

           In t h i s action,             t h e F o s s e s c l a i m t h a t t h e i r Hayes a n d

Camas       Creek       rights        existed         prior        to     the    formation       of    the

District;          that the D i s t r i c t           i s f i r s t u s i n g Hayes C r e e k a n d

t h e n Camas C r e e k a s i t s d i t c h ;                and t h a t p u r s u a n t t o g e n e r a l

w a t e r l a w p r i n c i p l e s a n d s e c t i o n 85-7-1922,                MCA,     they should

b e a l l o w e d t o d i v e r t t h e i r w a t e r s a t t h e B r a y Lane H e a d g a t e .

           R e s p o n d e n t s , t h e Ward I r r i g a t i o n D i s t r i c t , c o n t e n d t h a t

the      sole       issue       is      the         right     to        control      the    Bray      Lane

Headgate,          an     integral         part       of     t h e District's            system.       The

D i s t r i c t c l a i m s t h a t t h e F o s s e s have n e v e r u s e d t h e Bray Lane

Headgate a s an e x c l u s i v e p o i n t o f                    diversion,          and t h a t t h e y

have aquiesced c o n t r o l o f a l l headgates t o t h e D i s t r i c t f o r

more t h a n t h i r t y y e a r s .          Additionally, t h e District maintains

that      control          of     the     Bray        Lane        Headgate        is     necessary      to

guarantee           adequate          water          to     its    members         and     to   prevent

r n i s d e l i v e r i e s and f l o o d i n g .     Finally, the District points out

t h a t it h a s ,       and w i l l c o n t i n u e t o d e l i v e r t o t h e F o s s e s as

much w a t e r a t t h e h e a d g a t e a s t h e y n e e d .

           T r i a l was h e l d        o n December              14,    1983.         In addition t o

taking evidence,                t h e D i s t r i c t Court judge                p e r s o n a l l y viewed

the area.            On A p r i l 1 7 , 1 9 8 4 , t h e c o u r t e n t e r e d i t s f i n d i n g s

and c o n c l u s i o n s .      B e c a u s e of t h e c o m p l e x i t y o f t h e c a s e , a n d

b e c a u s e a p p e l l a n t s p u t t h e f i n d i n g s a t i s s u e , w e q u o t e them

a t length:



                  " 2 . The D i s t r i c t owns a n i r r i g a t i o n c a n a l
                  w h i c h commences a t t h e B i t t e r r o o t R i v e r
                  i n S e c t i o n 1 4 , T4N, R21W, M . P . M . ,       picks
u p L o s t H o r s e C r e e k w a t e r and t h e n f l o w s
i n a n o r t h e r l y a n d sometimes w e s t e r l y
d i r e c t i o n f o r a b o u t 3+ m i l e s   ...

" 6 . The o p e r a t i o n s o f t h e D i s t r i c t a r e
such t h a t t h e D i s t r i c t must have c o n t r o l
o f t h e d i s t r i b u t i o n of water throughout
t h e system and p a r t i c u l a r l y a t t h e Rray
headgate.           I f t h e D i s t r i c t d o e s n o t have
control o f t h e e n t i r e system, t h e r e s u l t
w i l l be misdelivery of water including
s h o r t a g e s i n some p l a c e s a n d f l o o d s i n
the other.           I t t a k e s a number o f h o u r s t o
adjust delivery a t the various points in
t h e d i t c h which r e q u i r e s p r e p l a n n i n g i n
operation.

" 7 . Camas               Creek              has          several
appropriations               of          water        from      it,
i n c l u d i n g a p p r o p r i a t i o n s owned b y Sam
Foss's successors.                    It u s u a l l y d r i e s up
by t h e middle o f j u l y [ s i c ] o f each y e a r
i n t h e p o r t i o n o f t h e creek immediately
above t h e p l a c e where t h e D i s t r i c t ' s
d i t c h f l o w s i n t o t h e bed o f Camas C r e e k .
From t h a t p o i n t , t h e D i s t r i c t u t i l i z e s
t h e c r e e k bed a s i t s main d i t c h f o r a
short distance.                  During t h e i r r i g a t i o n
s e a s o n n o w a t e r f r o m Camas C r e e k r u n s
i n t o o r combines w i t h w a t e r                   i n the
District d i s t r i b u t i o n system.              Sam F o s s ' s
s u c c e s s o r s h a v e n o w a t e r w h i c h would i n
a n y way r u n i n t o t h e D i s t r i c t ' s s y s t e m .
They h a v e a s y s t e m h i g h e r u p Camas C r e e k
f o r d i v e r s i o n o f t h e i r Camas C r e e k w a t e r .

" 8 . Hayes C r e e k i s l o c a t e d S o u t h and W e s t
o f Camas C r e e k .        Sam F o s s ' s s u c c e s s o r s
claim t h e r i g h t t o use t h e District's
c a n a l t o c o n v e y Camas C r e e k [ s i c ] [Hayes
Creek?] w a t e r t o t h e i r l a n d s , which i s
t h e only p r a c t i c a l route.           In t h e past,
this       route      has    been      used       with       the
permission of t h e District.                  No m e a s u r i n g
d e v i c e h a s ever b e e n i n s t a l l e d t o measure
Hayes C r e e k w a t e r i n o r o u t o f t h e
District's canal              ...    P a s t r e c o r d s do
show t h e D i s t r i c t i n a b s o l u t e c o n t r o l o f
t h e system a t a l l t i m e s s i n c e t h e e a r l y
1950's.

"9. I t          is     the    common        practice       for
i n d i v i d u a l members o f t h e D i s t r i c t t o
build             their       own         headga tes        for
d i s t r i b u t i n g water        from    the D i s t r i c t
ditches t o t h e i r lands.                    A f t e r such
construction,               the        District        assumes
c o n t r o l o f t h e headgate and h a s a u t h o r i t y
t o o p e r a t e it.       N e i t h e r Sam F o s s n o r h i s
                successors            have       any   right    to    water
                flowing            into     or      controlled    by     the
                i r r i g a t i o n d i s t r i c t except a s District
                members o r e x c e p t b y p e r m i s s i v e u s e [ s i c ]
                of the District.



                "Now,      therefore,           the     Court        concludes:



                " 2 . Sam F o s s ' s s u c c e s s o r s d o n o t h a v e
                a u t h o r i t y by e i t h e r g r a n t , a d v e r s e u s e o r
                c o n t r a c t t o c o n v e y Camas C r e e k o r Hayes
                Creek w a t e r s through t h e d i s t r i b u t i o n
                s y s t e m of t h e D i s t r i c t .

                " 3 . I n t h e p a s t , Sam F o s s a n d Sam F o s s ' s
                s u c c e s s o r s h a v e f l o w e d Hayes C r e e k w a t e r
                through            the      District's       canal       with
                permission of t h e District.                In order for
                them t o d o s o i n t h e f u t u r e , t h e y m u s t
                obtain permission of t h e District                       ...   "


         The a p p e l l a n t s r a i s e t h e f o l l o w i n g i s s u e s :

          (1) T h a t s e c t i o n 85-7-1922,           MCA p r o h i b i t s t h e D i s t r i c t

from i n t e r f e r i n g w i t h t h e F o s s f a m i l y ' s u s e o f t h e Bray Lane

Headgates;

          ( 2 ) T h a t t h e c h a n n e l i z a t i o n o f Hayes a n d Camas C r e e k s

does not a f f e c t t h e Foss family's r i g h t s ;

          ( 3 ) That t h e District's system u s e s t h e n a t u r a l beds o f

Hayes a n d Camas C r e e k s ,          and t h a t t h e r i g h t s o f u s e r s o f t h e

n a t u r a l f l o w a r e p r i m a r y a n d s u p e r i o r t o t h e c o n v e n i e n c e and

management o f t h e d i t c h s y s t e m ;

          ( 4 ) T h a t t h e f i n d i n g s and c o n c l u s i o n s o f t h e D i s t r i c t

Court t h a t t h e F o s s e s do n o t have w a t e r r i g h t s a t t h e Bray

Lane    Headgate        are    not     supported by            the    evidence;        and      that

          ( 5 ) The i n j u c t i o n p r e s e n t l y i n f o r c e i s u n l a w f u l .

         Appellants'              brief          contains            government               survey

d e s c r i p t i o n s a n d maps o f      the area        t h a t a l l e g e d l y show t h a t

the    District's          ditch       is    actually         Hayes       Creek,       until      it

converges        with     Camas      Creek,       and     after      that     point      that     it
follows        the       Camas      Creek           bed.          Respondents         object          to

appellants'            inclusion of           t h e s e s u r v e y d e s c r i p t i o n s a n d maps

because        they      were      not    introduced             as   evidence        before         the

District         Court.             Appellants              contend       the      use     of        the

descriptions             and       maps        is        proper       under      Rule          201 ( b ) ,

Mont. R . E v i d .     because        they       present         facts     "not      subject         to

reasonable            dispute."          We   w i l l c o n s i d e r t h e s e documents            for

two r e a s o n s .      First,      t h e Comment t o R u l e 2 0 1 p r o v i d e s t h a t

" j u d i c i a l n o t i c e can be t a k e n a t any s t a g e o f t h e proceeding,

and     includes         within     its        scope       "published         maps    or       charts1'

Commission            Comments,     Rule        201,       Mont.R.Evid.          Secondly,          the

Montana        Water        Code       specifically              pro~~ides hat
                                                                         t                 in       the

adjudication            process,       maps       and      descriptions         are      acceptable

a r t i c l e s of     e v i d e n c e by which          t o show a w a t e r r i g h t .            See

s e c t i o n 85-2-224 ( 2 ) , MCA.

          We   a r e mindful,            though,         t h a t i n our consideration                of

the    d e s c r i p t i o n and    maps,       w e must a l s o g i v e weight t o t h e

District        Court's         findings,            particularly          since         the      judge

p h y s i c a l l y viewed t h e a r e a .          I n Grimsley v. E s t a t e of Spencer

(Mont.      1983),       670 P.2d 85,       40     St.Rep.     1585,    we s t a t e d t h e

standard o f review i n an equity case such a s t h i s :

                " I n e x a m i n i n g t h e t r i a l c o u r t ' s Decree,
                we a r e e n t i t l e d t o review a l l q u e s t i o n s
                o f f a c t a r i s i n g upon t h e e v i d e n c e i n t h e
                r e c o r d , and d e t e r m i n e t h e same, a s w e l l
                a s q u e s t i o n s o f law.              ..In s o doing,
                however, w e have always i n d u l g e d c e r t a i n
                presumptions             in      favor     of       the     trial
                court's            determination.                We     do      not
                s u b s t i t u t e o u r judgment f o r t h a t o f t h e
                t r i a l c o u r t ; r a t h e r , we d e t e r m i n e w h e t h e r
                there is s u b s t a n t i a l evidence t o support
                t h e lower c o u r t ' s           findings.          .. " 670
                P.2d a t 9 4 , 40 S t . R e p . a t 1 5 9 5 .

See a l s o 7 9 Ranch,          I n c . v . P i t s c h (Mont. 1 9 8 3 ) , 666 P.2d 215,
            Moving to the substantive issue, as the late Professor
Wells A. Hutchins, in his treatise Water Rights - -in the
                                                Laws -
Nineteen Western States (1971) notes r
                "The    purpose    of    an   irrigation
                organization is to provide water for the
                use of agricultural lands that cannot be
                irrigated   by   individual   means   as
                convenient]y or economically as by a
                group enterprise, if at a1 1           "...
                Hutchins, supra at 550, 551.
But, a district cannot be             formed unless its members are
willing to part with some of their rights, particularly the

right to control the distribution system.                 Generally, what
occurs is that by authority of the Order establishing an

irrigation district, the rights to claim and use water under
water rights appurtenant to lands included within a district
are conveyed thereto.          The rights that the district received

by authority of the court Order, or other rights subsequently
developed, "are held          ...   in trust for the performance of
their several functions,l1          Hutchins, supra at 551; see also
45 Am.Jur.2dI Irrigation, S 6 2 ; but:

                ". ..  even if the holders do convey
                their water rights to the company for the
                mere purpose of convenient management and
                distribution of the water to users
                according to their respective rights,
                there is no severance of the right from
                the land to which it was appurtenant."
                Hutchins, supra at 552.
            The most important function of an irrigation district

is the control., to the mutual advantage of a l l the members,
of the irrigation system.           Indeed, though water rights remain
with the private appropriator, the prerogative of control
must lie exclusively with the district.                For this reason, a
dI.:;I:r:i~:t   court   has   the   limited   power,    (subject to    the
wi.-tkd'rawa provision
          1                    in   section   85-7-107 (b),   MCA)    when
considering a petition for the formation of an irrigation
district, to include or exclude lands depending on whether

such lands and their appurtenant water rights are essential
to the efficacy of the proposed district, see 85-7-107, MCA;
In Re Pet for Org.     &    Est. of an Irr. Dist. (Mont. 1984), 680
P.2d 944, 41 St.Rep. 658, (The Daly Ditch Case) ; Scilley v.
Red Lodge-Rosebud Irr. Dist.              (1928), 83 Mont. 282, 272 P.



     Appellants       contend        that     section          85-7-1922,     MCA
prohi-bits the      District       from    interfering         with   the    Foss
family's control of the Bray               Lane    Headgate      necessary     to
utilize their Hayes and Camas Creek rights.                     Addressing the
powers    and   duties of      irrigation districts, that                 section
states:
            "Regulation, supervision, apportionment,
            and control of water distribution.     In
            addition to all other powers granted them
            by the laws of Montana, boards of
            commissioners    of     a 11   irrigation
            districts, now or hereafter organized
            under any law of this state, shall have
            the power and authority to regulate,
            supervise, apportion, and control the
            furnishing and delivery of water through
            the distribution system of the district.
            Such authority to regulate, supervise,
            apportion, and control shall not apply to
            users who have water rights or ditch
            rights, established, acquired by court
            decree, use, appropriation or otherwise,
            at the time or prior to the organization
            of such district, without regard to
            whether said distribution system or any
            portion thereof belongs to the district
            or to the owner of lands served by said
            district."

     This       provision    was    enacted       in    1935    as    a   general
amendment to the Water Use Act, see Sec. 2, Ch. 63, L. 1935.
It was meant to cover situations where an irrigation district
is formed and begins the distribution of water and its system
overlays existing streams, ditches, and headgates.                        Section

85-7-1922, MCA,      does     two    things:           First,    it   gives    an
irrigation        district   the   exclusive    right    to   regulate    and
control its distribution system.                Second, it prohibits a

district from controlling its distribution system in a manner
that detrimentally affects other water rights over which the
district has no control.           As such, it is a restatement of the
common law rule that:
             "An irrigation district acquiring a
             system which has theretofore furnished
             water   to    settlers  outside  of   the
             district, who had a vested right thereto,
             is compelled to continue to deliver such
             water."    Yaden v. Gem. Irr. Dist. (Id.
             1923), 216 P. 250, 252.
See also, - Daly Ditch Case, supra; Koch v. Colvin (1940),
          The
110 Mont. 594, 105 P.2d 334; Maclay v. Missoula Irr. Dist.
(1921), 90 Mont. 344, 3 P.2d 286.
       The    above      discussion    points   out     the   two   distinct
aspects      of    the    district's    functions:       control    of    the
irrigation system, and delivery of water to where it is due.
Here, the District Court in the 1938 Order establishing the
Ward   Irrigation District, granted             the   District exclusive
control over the described distribution system--including the
Bray Lane Headgate.          The same order also effected a transfer
of control of the water rights appurtenant to the                        lands
included within the district.           It did not affect those water
rights appurtenant to lands not included in the district but
nonetheless served by the same system.                  As to those, the
District did, and still does, have a continuing obligation to
deliver that water           in the amount and nature of the use
existing before the District was formed.
       We    have     recognized      this   common-sense      proposition
before.     In - Daly Ditch Case, supra, we noted:
               The
             "There does appear then to be an
             obligation, the exact nature of which we
             do not here attempt to determine, on the
                p a r t o f t h e newly-organized Daly D i t c h e s
                I r r i g a t i o n D i s t r i c t , i f it i n t e n d s t o u s e
                t h e p o i n t s o f d i v e r s i o n and r i g h t s o f
                appropriation appurtenant t o t h e lands of
                Skalkaho Creek exchange u s e r s f o r t h e u s e
                and b e n e f i t o f o t h e r l a n d o w n e r s , t o
                provide s u b s t i t u t e water i n exchange t o
                t h e exchange w a t e r u s e r s             ...        If the
                exchange w a t e r u s e r s j o i n t h e d i s t r i c t ,
                t h e y w i l l r e c e i v e a c r e d i t on t h e i r
                assessment t o b e determined a t a l a t e r
                time.          I f t h e y d o n o t j o i n , t h e exchange
                w a t e r u s e r s h a v e l e f t t o them a l l l e g a l
                o r e q u i t a b l e remedies i f water i s n o t
                d e l i v e r e d t o them."             680 P.2d a t 9 4 8 ,
                949, 4 1 St.Rep. a t 663, 664.

         We    r u l e t h a t t h e Ward       I r r i g a t i o n D i s t r i c t was g r a n t e d

and     has     the     exclusive          right      to     control        the        Bray    Lane

Headgate.          We    therefore        affirm t h e District               Court      on    that

point.        This r i g h t t o c o n t r o l , though, i s s u b j e c t t o c e r t a i n

conditions.           The D i s t r i c t m u s t d e l i v e r t h e amount o f w a t e r

t h a t is appurtenant t o lands outside t h e D i s t r i c t including

the    Foss      lands,       in    the     same     nature       and     amount        that    was

delivered        prior      t o August        10,     1938.        In    this       regard,     the

D i s t r i c t ' s r i g h t t o c o n t r o l t h e Bray Lane Headgate i s s u b j e c t

to    the     District      Court's       e q u i t y power      t o work       a      reasonable

accommodation between t h e two i n t e r e s t s .                  Further, t h e Fosses

h a v e t h e p r o t e c t i o n o f b o t h l e g a l and e q u i t a b l e r e m e d i e s t o

i n s u r e t h a t t h e D i s t r i c t d e l i v e r s t h e w a t e r t o which t h e y a r e

entitled.             Since        the    District          Court       did     not      make      a

determination           f o r t h e purpose of           t h i s a c t i o n o f what w a t e r

r i g h t s a r e a p p u r t e n a n t t o what l a n d s , and i n t h a t r e g a r d t h e

c o n t r o l o f which o n e s t h a t w e r e conveyed t o t h e D i s t r i c t , and

which w e r e n o t ,      we remand t h i s c a s e f o r f u r t h e r p r o c e e d i n g s

consistent with t h i s opinion.

         W e n o t e though,         t h a t t h e Foss'      f i r s t t h r e e Camas C r e e k

r i g h t s w e r e h i s t o r i c a l l y d i v e r t e d a b o v e w h e r e Camas C r e e k a n d

t h e Ward D i t c h c o n v e r g e .      T h e s e a r e s t i l l a v a i l a b l e t o them
at their original point of diversion.               See Galiyer v. McNulty
(1927), 80 Mont. 339, 260 P. 401; Smith v. Duff (1909), 39
Mont. 382, 102 P. 984.          Since the District Court, in Finding
number 7, found that the District uses Camas Creek as its

ditch subsequent to where it and the ditch meet, the Fosses
are not precluded from applying for a change in the place of
diversion or use pursuant to section 85-2-402, MCA.
     We overrule the District Court's Conclusions number 2
and 3, the portion of Finding number 9 inconsistent with this

opinion. and       those parts of the Order dependent thereon.
The Fosses may if they choose, convey their Camas and Hayes
Creek water rights in the same manner and amount established
prior to 1938.        The District has the obligation to deliver
that water.       If any measuring device is required, it should

be the District's responsibility.              This holding does not do

violence    to    section     85-7-1925, MCA.          That   statute only
applies     to    lands     included      within    irrigation   districts.
Further, if it appears now that the ditch is too small to
service District and other private water rights, and a larger
one is needed, the Fosses should not be required to bear any

burden of expansion.         They were there first, and are entitled
to exercise all of the property rights that they have not
surrendered, or have had taken by court order.
     As to appellant's issues number two and three; since we
reverse the District Court's conclusions numbers 2 and 3, and
remand     this     cause     for    further       proceedings   consistent
herewith, we do not address them at this time.
         Issue    number    four    was    generally    discussed   in   the
context of issue number one.               Appellants have the right to
have delivered to them by the District the waters allowed
them for water rights not within the District, and for water
t o which t h e y a r e e n t i t l e d a s members o f t h e D i s t r i c t .           The

D i s t r i c t h a s e x c l u s i v e c o n t r o l o f t h e Bray Lane Headgate.         To

that     extent,       we   affirm     the     District      Court     on    this    issue.

         F i n a l l y , a s t o i s s u e number f i v e , o t h e r t h a n a f f i r m i n g

the D i s t r i c t Court's       o r d e r , w e f i n d it a t t h i s p o i n t t o be

moot.      John F o s s h a s b e e n c i t e d f o r c o n t e m p t f o r v i o l a t i n g

the provisions of            t h e D i s t r i c t C o u r t ' s temporary r e s t a i n i n g

order.      The i s s u e o f t h e l e g a l i t y o f t h e i n j u n c t i o n on which

John     Foss    was    found     in    contempt       is presently before t h i s

Court i n a s e p a r a t e a c t i o n .

         The    District       Court        i s affirmed     in   part,     reversed        in

part,     and    the    case    i s remanded        for    f u r t h e r proceedings       in

accordance with t h i s opinion.                 Each p a r t y s h a l l b e a r i t s own

costs.




W e concur:            1
                                                      P
                                                      Justic




Justices